 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                    ***
 5
      WALDO BARNETT,                                       Case No. 2:19-cv-02008-KJD-DJA
 6
                             Plaintiff,
 7                                                         ORDER
             v.
 8
      EQUIFAX INFORMATION SERVICES LLC,
 9
                             Defendant.
10

11
             This matter is before the Court on the parties’ Stipulated Discovery Plan and Scheduling
12
     Order (ECF No. 7), filed on December 20, 2019. The Court notes that the parties’ plan fails to
13
     comply with Local Rule 26-1 for several reasons. First, it fails to state the number of days
14
     required for discovery as measured by the date Defendant first appeared as outlined in Local Rule
15
     26-1(a). Further, the parties fail to include the information required by LR 26-1(b)(6-9).
16
     Accordingly,
17
             IT IS THEREFORE ORDERED that the parties’ Stipulated Discovery Plan and
18
     Scheduling Order (ECF No. 7) is denied without prejudice.
19
             IT IS FURTHER ORDERED that the parties shall meet and confer and file a revised
20
     stipulated discovery plan and scheduling order in compliance with Local Rule 26-1 by January 6,
21
     2020.
22

23
             DATED: December 30, 2019
24

25                                                        DANIEL J. ALBREGTS
                                                          UNITED STATES MAGISTRATE JUDGE
26

27

28
